NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-50531

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02064-BTM

 v.
                                                MEMORANDUM*
OMAR DOMINGUEZ-VALENCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Omar Dominguez-Valencia appeals from the district court’s judgment and

challenges his guilty-plea conviction for attempted reentry of a removed alien, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dominguez-Valencia contends that his underlying removal order, which was

based on his conviction for burglary in violation of California Penal Code § 459, is

invalid in light of this court’s decision in Dimaya v. Lynch, 803 F.3d 1110 (9th Cir.

2015), cert. granted, 137 S. Ct. 31 (2016). Regardless of the merits of this

contention, by entering an unconditional guilty plea, Dominguez-Valencia waived

his right to challenge the validity of the underlying removal order. See Tollett v.

Henderson, 411 U.S. 258, 267 (1973).

      Dominguez-Valencia’s unopposed motion to take judicial notice is granted.

      AFFIRMED.




                                          2                                    15-50531